BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/139,979
Filing Date: April 27, 2016
Appellant(s): Avaya Inc.



__________________
Brian L. Arment
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/18/2021.

 

(1) GROUNDS OF REJECTIONS TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 28 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) RESPONSE TO ARGUMENT
A. Rejections of Claims 1, 7, 9-11, 17, and 19-20 Under 35 U.S.C. 103
1) Regarding the limitation in Claim 1: “receiving, by the broker device, a request for action data from an interactive application interacting with a user utilizing a user device, the action data indicative of an action to be taken by the interactive application during a session with the user device, the request generated by the interactive application based on a decision point associated with the interactive application” (p.4-5)
Applicants: (p.4)
Applicant submitted that “the final Office action is equating a broker from the above citation with the broker device of claim 1, However, the brokers do not receive a request from an application interacting with a user. Rather, a state machine consults the broker to identify service providers associate with particular types of service”
In response: 
Examiner respectfully disagrees because of the following: Davis shows a broker on cloud server receiving request from a State Machine interacting with users on a client device, see, e.g., Davis, FIG.1-2, [0277], ‘The state machine (read: an interactive  can consult with such broker(s) in identifying services to fulfill the system’s needs’. In response, RAs (read: action data) can be sent from cloud server to client device to satisfy user’s need.  RA can include data and processing logic.  

    PNG
    media_image1.png
    650
    921
    media_image1.png
    Greyscale

[0080], ‘RAs can execute locally, remotely, or both – based on the needs of the session and the environment. They may be remotely loaded and operated, per device/cloud negotiated business rules’.  The processing logic can be executed on client device under state machine as an interactive application, and an RA downloaded to client can interact with corresponding RA on server to provide the service.

Applicants: (p.4)
There is no mention of an RA interacting with a user, as required of the interactive application in claim 1”
In response: 
Examiner respectfully disagrees because of the following: Davis FIG.19, [770], FIG.25, [626] shows examples of interacting applications running on user device interacting with a user.  As shown in FIG.19, FIG.19B, there are interactive applications running on mobile device, e.g., [0739], [740] ‘The bar 108 can be dragged by the user to make the top pane larger …’, [0755] ‘A hub at the center serves as the stop-gage for such waveforms … Tapping the hub recalls the stored history information’, shows examples of interactive applications running on mobile device interacting with users and servers to provide services to a user.

    PNG
    media_image2.png
    679
    481
    media_image2.png
    Greyscale

Applicants: (p.4-5)
Applicant submitted that “the office action does not provide any citation from Davis (nor could the Appellant find any teaching) indicating that a rule is something upon which generation of a request for action data would be based.  Moreover, there is no citation (nor could the Applicant find any teaching) that an RA, which is equated to the interactive application of claim 1, is an element of Davis that would apply the rules”
In response: 
Examiner respectfully disagrees because of the following: (1) Davis shows action triggered by decision points, e.g., Davis, [297] ‘when the rule stating a condition is met (matched), the action is generally executed’, [298] ‘In some cases, the “match” step may be met by a user pressing a button’.

Mapping of claimed limitation in this Section A-1): Davis teaches “receiving, by the broker device, a request for action data from an interactive application interacting with a user utilizing a user device, the action data indicative of an action to be taken by the interactive application during a session with the user device (Davis, FIG.1-2 shows a cloud client-server service structure, where ICP State Machine running on a user device (e.g., a mobile phone) can send request to a broker device running in cloud servers, as shown e.g., in [0277], ‘The state machine (read: an interactive application) can consult with such broker(s) in identifying services to fulfill the system’s needs’. In response, RAs (read: action data) can be sent from cloud server to client device to satisfy user’s need.  RA can include data and processing logic.  

    PNG
    media_image1.png
    650
    921
    media_image1.png
    Greyscale

[0080], ‘RAs can execute locally, remotely, or both – based on the needs of the session and the environment. They may be remotely loaded and operated, per device/cloud negotiated business rules’, FIG.19, [770}, FIG.25, [626] shows examples of interacting applications running on user device interacting with user and cloud server. 

    PNG
    media_image2.png
    679
    481
    media_image2.png
    Greyscale

), the request generated by the interactive application based on a decision point associated with the interactive application (Davis, FIG.1-6, [257] ‘If a function requires edge data – preferably from a Canny operation, and no suitable is already available, the state machine must decide whether to invoke the requested Canny operation’, [297], ‘when the rule stating a condition is met (matched), the action is generally executed’, [298], ‘In some cases, the “match” step may be met by a user pressing a button’, show examples of generating request from interactive application based on some decision point)”.
.
receiving, by the broker device, session data from the interactive application, the session data associated with the session and the user device” (p.5)
Applicants: (p.5)
Applicant submitted that it is not clear what session data is in the cited reference and “there is not even a teaching that a broker would receive any of the above data from an RA, which the final Office action improperly equates to the interactive application”.
In response: 
Examiner respectfully disagrees because of the following: As stated above, Davis teaches a cloud based client-server structure with cloud server interacting with interactive applications running on user device (FIG.1-2), the applications running on client can send processing session data to cloud server, as shown in e.g., Davis, FIG.25, [0626], ‘The phone 710 is shown as including a speech recognition module 724 (read: the interactive application) … this functionality may be external to the phone – with data passed to … an external speech recognition server (read: broker device) through the phone’s RF cellular or data transceiver capabilities … Or the speech recognition functionality can be distributed between the phone and a remote processor’, and FIG.26 ‘Receive audio from user’s environment’, ‘Provide audio data (read: session data) to speech recognition engine’, ‘Speech recognition engine’, shows an example of session data (i.e., audio data) from interactive application (a speech recognition module) running on user device (i.e., the smart phone) passed to a speech recognition engine running on the server (i.e., the broker device).

    PNG
    media_image3.png
    734
    504
    media_image3.png
    Greyscale

Mapping of claimed limitation in this Section A-2): Davis teaches “receiving, by the broker device, session data from the interactive application, the session data associated with the session and the user device (Davis, FIG.1-2, FIG.25, [0626], ‘The phone 710 is shown as including a speech recognition module 724 (read: the interactive application) … this functionality may be external to the phone – with data passed to … an external speech recognition server (read: broker device) through the phone’s RF cellular or data transceiver capabilities … Or the speech recognition functionality can be distributed between the phone and a remote processor’, and FIG.26 ‘Receive audio from user’s environment’, ‘Provide audio data (read: session data) to speech recognition engine’, ‘Speech recognition engine’, shows an example of session data (i.e., audio data) from interactive application (a speech recognition module) running on user device (i.e., the smart phone) passed to a speech recognition engine running on the server (i.e., the broker device).)”
3) Regarding the limitation in Claim 1: “determining, by the broker device, scoring package data associated with the request based on the session data” (p.5-6)
Applicants: (p.5-6)
Applicant submitted that “Davis fails to disclose what data is used as a basis for determining the scores in Figure 15 … Therefore Davis fails to disclose determining, by the broker device, scoring package data associated with the request based on the session data, as required by claim 1”
In response: 
Examiner respectfully disagrees because of the following: Davis shows scoring related to session data for the service, e.g., FIG.15, [0446], ‘A relevance score is shown for each. This is a relative indication of the importance of executing the service … The score can be a function of multiple variables – depending on the particular servicer and application, including data found on the black-board, context, expressed user intent, user history, etc.’ shows that cloud server can calculate scores for requested services associating with user session data.

    PNG
    media_image4.png
    358
    968
    media_image4.png
    Greyscale


4) Regarding the limitation in Claim 1: “generating, by the broker device, the action data based on the scoring package data” (p.6)
Applicants: (p.6)
Applicant submitted that “Davis does not disclose that the brokers generate anything analogous to action data”
In response: 
Examiner respectfully disagrees because of the following: Davis teaches action data can be generated as a response, e.g., FIG.7, [0017], FIG.5, [0532], and [0878], ‘decision-making involved in operation of the detailed technology can be implemented in a number of different ways.  One is by scoring … The alternative with the maximum (or minimum) score is chosen, and action is taken based on that alternative’ shows provide service actions based on scoring.

transmitting, by the broker device, the action data to the interactive application” (p.6-7)
Applicants: (p.6-7)
Applicant submitted that ‘the final Office action fails to show that Davis transmits data generated during what it considers to be the previous step (i.e., “prepare to undertake actions”)’.
In response: 
Examiner respectfully disagrees because of the following: as stated earlier, Davis shows a cloud based client-server service structure with cloud service broker providing service via sending RAs (like applet interacting with corresponding service in the cloud) to client device (FIG.1).  e.g., [0729], [0634] ‘A Shazam song identification fingerprint is then computed … and the resulting fingerprint data is transmitted to Shazam’s song identification database.  Corresponding metadata is looked up in this database and returned to the phone for display’, show examples of transmitting action data from server to client for an action (in this example, displaying on the phone).

 6) Regarding combining references for claim 1:
Applicants: (p.7-8)
Applicant submitted that it is not proper to combine the teaching of Davis and Reisman to come up with the claimed limitation of action prediction.
In response: 
Examiner respectfully disagrees because of the following: Davis teaches a cloud based client-server structure with cloud server interacting with interactive applications running on user device (FIG.1-2), the applications running on client can send request to 

    PNG
    media_image5.png
    741
    550
    media_image5.png
    Greyscale



Applicants: 
Applicant submitted that the cited references “fail to show how receiving the response data is performed by a broker”  
In response: 
Examiner respectfully disagrees because of the following: Davis, FIG.1-2. FIG.14, shows providing response data based on action data, e.g. FIG.25, [0626], ‘The phone 710 is shown as including a speech recognition module 724 (read: the interactive application) … this functionality may be external to the phone – with data passed to and from an external speech recognition server (read: broker device) through the phone’s RF cellular or data transceiver capabilities … Or the speech recognition functionality can be distributed between the phone and a remote processor’.  In the speech recognition service example shown above, data can be passed to / from server from / to the speech recognition application running on smart phone.  Another example, FIG. 28 “Recognized speech data” is action data generated by speech recognition engine running on server (as shown in FIG.26), then response data is generated, as shown in  “Examine speech data …”, “Launch operation(s) …” shows an generating response data based on action data. 

8) Regarding Claim 9 and 19 (p.9-10)
Applicants: 
Applicant submitted that the cited references failed to disclose generating response from interactive applications
In response: 
Examiner respectfully disagrees because of the following: Davis, FIG.1-2. FIG.14, shows providing response data from interactive application, e.g. FIG. 28 “Recognized speech data” is action data generated by speech recognition engine running on server (as shown in FIG.26), then response data is generated, as shown in  “Examine speech data …”, “Launch operation(s) …” shows generating response data based on action data. 

    PNG
    media_image6.png
    484
    589
    media_image6.png
    Greyscale


9) Regarding Claims 10 and 20 (p. 10)
Applicants: 
Applicant submitted that the cited references fail to show that the user request would result in the request being transmitted to an interactive application.
In response: 
The phone 710 is shown as including a speech recognition module 724 (read: the interactive application) … this functionality may be external to the phone – with data passed to and from an external speech recognition server (read: broker device) through the phone’s RF cellular or data transceiver capabilities … Or the speech recognition functionality can be distributed between the phone and a remote processor’.  In the speech recognition service example shown above, data can be passed to / from server from / to the speech recognition application running on smart phone.

B. Rejection of Claims 2-3 and 12-13 Under 35 U.S.C.103 (p.11-12)
Applicants: 
Applicant submitted that the cited references fail to show (1) determine the situation when a validation operation is to be performed, (2) the validating on for a predictive model.
In response: 
Examiner respectfully disagrees because of the following: (1) Carr, FIG.6, [0351], “validating and debugging the business logic behavior when the application is running in standalone mode” shows an example to start the validation process in standalone mode, (2) [0136] “The behavior models are …. For later access by applications … in association with the rules service … data mining is used to determine who among them accepts the offer and to further determine what patterns predict whether a customer would accept or not accept an offer”, [0406], ‘it may invoke test sessions in random order’, show the process could be used for a predictive model.  Also Reisman shows building predictive models.

    PNG
    media_image7.png
    540
    782
    media_image7.png
    Greyscale


C. Rejection of Claims 4-5 and 14-15 Under 35 U.S.C.103 (p.12)
Applicants: 
Applicant did not address the feature taught by the additional reference Duff and submitted that fails to overcome the deficiencies in the independent claim.
In response: 
	Examiner respectfully disagrees because of the following: The independent claims are covered by Davis and Reisman according to the response to arguments for independent claims stated earlier.

D. Rejection of Claims 6 and 16 Under 35 U.S.C.103 (p.12-13)
Applicants: 
Applicant submitted that there is no teaching or suggestion in Subramanian that using the number of request as a basis for risk score affects when the risk score is generated (e.g., as opposed to affecting the risk score itself).
In response: 
Examiner respectfully disagrees because of the following: Subramanian, FIG.1, [0069] ‘generate the risk score for the received Commerce authentication request based on a number of the eCommerce authentication request’ shows generating risk score based on certain number of request is reached.

E. Rejection of Claims 8 and 18 Under 35 U.S.C.103 (p.13)
Applicants: 
Applicant did not address the feature taught by the additional reference Elfe and submitted that fails to overcome the deficiencies in the independent claim.
In response: 
	Examiner respectfully disagrees because of the following: The independent claims are covered by Davis and Reisman according to the response to arguments for independent claims stated earlier.





Respectfully submitted,

/TSU-CHANG LEE/
Examiner, Art Unit 2126

Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.